Citation Nr: 0111371	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post medial meniscectomy of the right knee 
with degenerative joint disease (DJD).

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.

3.  Entitlement to a compensable disability rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 through 
August 1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in November 1999.  That decision denied the 
veteran's claims of entitlement to an increased rating for 
right shoulder separation, left shoulder separation, post 
medial meniscectomy of the right knee with DJD, lumbosacral 
strain, sinusitis, and tonsillectomy.  The denials of 
increased rating for the right knee, right shoulder, and 
sinusitis were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post medial meniscectomy of the 
right knee is marked by a range of motion from 1-125 degrees, 
no subluxation, no instability, and slight functional loss 
due to pain on motion.

3.  The veteran's degenerative arthritis of the right knee is 
noted on X-ray examination and produces objective evidence of 
limitation of motion.

4.  The veteran's lumbosacral strain is manifested by 
characteristic pain on motion, no more than slight limitation 
of motion, and no more than slight limitation of motion based 
on pain or fatigue.

5.  The veteran's sinusitis is demonstrated by X-ray 
examination.  There is no evidence that the veteran has one 
or two incapacitating episodes per year and no evidence of 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post medial meniscectomy of the right knee are not 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 (2000).

2.  The criteria for a separate 10 percent disability rating 
for DJD of the right knee are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5003 (2000); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
and 5295 (2000).

4.  The criteria for a compensable rating for sinusitis are 
not met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's appeal may be decided on the merits because the 
VA has fulfilled its duty to assist the veteran in the 
development of facts pertinent to his claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  The veteran did 
not identify any health care providers who may have relevant 
evidence not currently in the record.  The veteran has 
received VA examinations addressing his service-connected 
disabilities.  Finally, the veteran has filed his own 
supporting statements and the argument of the Disabled 
American Veterans both at the RO and at the appellate level.

Under applicable criteria, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Each disability must be viewed in relation to its history and 
that there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Medical reports should be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  In cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

Right Knee Disability

The veteran's right knee disability is evaluated as 10 
percent disabling under Diagnostic Code (DC) 5257 and DC 
5010.  38 C.F.R. § 4.71a.  The Board will consider whether a 
rating in excess of 10 percent is warranted under the 
schedular criteria of DCs 5257, 5260, 5261, 5003, and 5010.    

The Board finds that a rating higher than 10 percent is not 
warranted for subluxation or instability of the left knee 
under DC 5257.  Under DC 5257, slight impairment due to 
recurrent subluxation or lateral instability of the knee is 
entitled to a 10 percent rating.  Moderate impairment is 
entitled to a 20 percent rating.  During the September 1999 
VA examination, the veteran reported no recent incidents of 
giving way or locking.  He did not wear any knee supportive 
devices.  The examiner noted that the varus and valgus stress 
were normal.  Although VA outpatient notes dated in November 
1998 reported positive Lachman's and anterior drawer signs, 
the anterior drawer and Lachman's tests were normal and 
symmetric to the left knee during the VA examination.  The 
medical evidence shows no more than slight impairment from 
recurrent subluxation or lateral instability of the left 
knee.  Therefore, a rating higher than 10 percent is not 
warranted under DC 5257.

Similarly, the Board finds no entitlement to a rating higher 
than 10 percent based on limitation of motion of the right 
knee.  Pursuant to DC 5260, a 10 percent evaluation is 
assigned when leg flexion is limited to 45 degrees.  A 20 
percent rating is in order when flexion is limited to 30 
degrees.  Under Code 5261, a 10 percent rating is awarded 
when leg extension is limited to 10 degrees.  A 20 percent 
rating is warranted when leg extension is limited to 15 
degrees.  In this case, the September 1999 VA examination 
reveals right knee motion from 0-125 degrees.  Thus, the 
limitation of motion does not meet the criteria for a 20 
percent rating under either DC 5260 or DC 5261.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, the Board finds that the evidence does not 
warrant a rating higher than 10 percent for functional loss 
and pain under the criteria of DCs 5260 and 5261.  The pain 
does not cause limitation of motion approximating that 
required for a 20 percent rating under either code.  VA 
outpatient treatment records dated in November 1998 reflected 
subjective complaints of increased right knee pain and 
objective evidence of crepitus.  During the September 1999 VA 
examination, the veteran reported almost constant knee pain 
that was accentuated by any significant strenuous use 
activities of the lower extremities.  He could walk a mile 
before having to stop secondary to knee pain.  However, VA 
examination reflected only complaints of some mild terminal 
discomfort on range of motion testing and some mild 
crepitation.  In addition, there was some mild tenderness to 
palpation about the patellar reticular structures and over 
the medial joint line.  He also had tenderness to palpation 
over the posterior proximal gastroc region, where he reported 
a recent injury.  The veteran was able to sustain a normal 
quadriceps contraction in the fully extended position without 
pain.  He did report some posterior popliteal area discomfort 
with extension form the 30 to 45 degrees flexed position, 
though no anterior knee pain.    

Although the veteran is already in receipt of a 10 percent 
evaluation under Diagnostic Code 5257, the Board must 
consider whether a separate rating is warranted for the DJD 
in the right knee.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability evaluated under 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
must at least meet the criteria for a 0 percent rating under 
the appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  

In this case, the limitation of motion does not meet the 
minimum criteria for a compensable rating.  Even at the worst 
range of motion of 0-125 degrees in September 1999, the 
veteran could flex his leg well past the 60 degrees 
limitation and straightened his leg well past the 5 degrees 
limitation required for the minimum noncompensable 
evaluations under DC 5260 and DC 5261, respectively.  
However, VA treatment records dated in January 1999 reveal a 
diagnosis of severe right knee DJD on X-ray examination.  
Considering the X-ray findings in conjunction with the 
veteran's complaints of pain, the Board finds that a separate 
10 percent rating is warranted for arthritis under the 
criteria of DC 5003.  38 C.F.R. §§4.59, 4.71a, DC 5003; 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In sum, aside from the separate rating under DC 5003 for 
arthritis of the right knee, the Board concludes that the 
evidence does not reflect that the degree of disability more 
nearly approximates the criteria of any DC for a rating in 
excess of 10 percent for the right knee.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for status post medial meniscectomy of the right 
knee.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5257, 5260, and 
5261.

Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated at 10 
percent disabling.  The veteran's lower back disability will 
be evaluated under the criteria of Diagnostic Codes 5289, 
5292, 5293, 5295, and 5003.  See 38 C.F.R. Part 4, § 4.71a 
(2000).

VA treatment records dated in November 1998 noted complaints 
of lower back pain that radiated down to right posterior 
thigh.  The veteran described his baseline pain as a 7 out of 
10, with his then current pain at 7 out of 10.  He took 
Naproxen with no relief.  Examination was negative.  X-ray 
examination revealed only mild marginal osteophyte formation.  
The diagnosis was lumbar spondylosis.

During the September 1999 VA examination, the veteran 
reported that he had constant severe pain in the low back 
with any attempts to forward flex, extend from the flexed 
position, or lift.  He also had low back pain if he sat for 
prolonged periods, although he was able to sleep without 
disruption from pain.  Otherwise, he denied any significant 
pain in his back, but did report a feeling of chronic 
stiffness.  Examination revealed normal spinal contours and a 
level pelvis in a standing position.  The veteran reported 
tenderness to palpation over the entire midline and 
paralumbar structures and proximal medial gluteal structures.  
He walked on tiptoes and heels with some facial grimacing.  
Straight leg raising was negative at 60 degrees bilaterally.  
Lumbar spring test was positive.  Gross muscle testing and 
reflex testing was normal.  Sensation was intact except for 
some increased hyperesthesia in the area of the right knee.  
There was no evidence of atrophy in the lower extremities.  

On attempts at forward flexion, the veteran bent from 0-10 
degrees and then reported pain and stiffness too severe to 
progress further.  Hyperextension from 0-5 degrees was also 
accompanied by complaints of significant pain.  He right and 
left lateral flexion from 0-10 degrees and right and left 
lateral rotation from 0-25 degrees, again complaining of 
significant discomfort.  However, the examiner noted that the 
veteran was able to dress and apply his socks and shoes in a 
sitting position, being able to demonstrate significantly 
more lumbar mobility without evidence of significant 
discomfort.  He was also able to bend over and pick up papers 
and objects from the floor, however he did flex his hips and 
knees during the maneuver, and appeared to demonstrate some 
mild discomfort while doing those movements.  X-rays of the 
lumbosacral spine revealed changes of spondylosis with disc 
space changes, end-plate changes, and facet joint changes.  
The diagnosis was lumbar spondylosis.

A rating is not available for ankylosis of the lumbar spine 
under DC 5289 because the medical evidence demonstrates the 
veteran has been able to bend and straighten his back upon 
examination.  The medical evidence also does not show 
symptomatology consistent with intervertebral disc syndrome 
to permit a rating under DC 5293.    

A rating higher than 10 percent is not warranted for 
lumbosacral strain under DC 5295.  A 10 percent rating is 
assigned under DC 5295 when there is lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
awarded for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  In this case, the veteran 
demonstrates pain on motion consistent with the requirements 
for a 10 percent disability rating.  The medical record is 
devoid of reference to muscle spasm on extreme forward 
bending or of unilateral loss of lateral spine motion.  The 
veteran's range of motion was noted to be equal bilaterally. 
38 C.F.R. § 4.7.  Accordingly, a rating higher than 10 
percent is not warranted under DC 5295.  

A rating higher than 10 percent is not warranted under DC 
5292, limitation of motion of the lumbar spine.  Slight 
limitation of motion is rated as 10 percent disabling.  
Moderate limitation of motion is rated as 20 percent 
disabling.  At the September 1999 VA examination the veteran 
was noted to have reduced ranges of motion.  However, the 
examiner noted that he demonstrated what appeared to be more 
significant lumbar mobility upon bending to put on his shoes 
and socks.  Considering the findings on VA examination, the 
Board is unable to find objective evidence that the 
limitation of motion in the veteran's lumbar spine can be 
characterized as moderate.  38 C.F.R. § 4.7.  Therefore, a 
rating higher than 10 percent is not warranted under DC 5292.

Finally, the Board finds that the veteran's low back 
disability warrants no more than a 10 percent rating when 
considering functional loss and pain.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  Although the veteran 
reports pain on normal use of the back, the record does not 
show that he has sought medical treatment for his back more 
than once since his exit from service.  As a measure of 
functional loss, during the September 1999 VA examination, 
the veteran demonstrated increased mobility in the lumbar 
spine when attempting "functional" motion such as bending 
to pick objects up off the floor.  His range of motion during 
those maneuvers was greater than when he was aware of the 
measurements and objective evidence of pain was reported as 
mild.  The medical evidence does not show crepitation, more 
than slight limitation of motion, swelling, deformity, or 
atrophy of disuse.  Thus, the evidence does not warrant a 
rating higher than 10 percent, even when considering 
functional loss and pain.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for lumbosacral strain.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 
5292 and 5295.

Sinusitis

The veteran's sinusitis is currently rated as noncompensable 
under DC 6513.  38 C.F.R. § 4.97.  The General Rating Formula 
for Sinusitis provides that sinusitis that is detected by X-
ray only is rated as noncompensable.  A 10 percent rating is 
warranted when the evidence reflects one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note to the General Rating Formula 
specifies that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician. 

The report of the August 1999 VA examination showed that the 
veteran reported that over the period of years, he had 
developed some recurrent infection in his sinuses associated 
with nasal congestion with facial pressure, particularly over 
the maxillary region.  He had always been treated with 
antibiotics.  He denied having any sinus surgery or X-rays.  
On examination, there was considerable inflammatory reaction 
in both of the veteran's nostrils with a large spur on the 
left side of the septum and an enlarged right inferior 
turbinate without any secretion or exudates.  The diagnosis 
was recurrent maxillary sinusitis.  X-rays revealed bilateral 
maxillary and sphenoid sinus disease. 

Review of the VA treatment records reveals no treatment for 
sinusitis.  In response to the RO's request for records of 
treatment for sinusitis, the Brooke Army Medical Center 
indicated in June 1999 that there were no records for the 
veteran.  

The Board finds that the evidence does not reflect a degree 
of disability more nearly approximating the criteria for a 10 
percent disability.  There is no indication that the veteran 
has one or two incapacitating episodes per year.  Nor is 
there evidence of three to six non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran's sinusitis is most consistent with 
the criteria for continuation of a noncompensable rating.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for sinusitis.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, DC 6513.


Summary

In conclusion, the Board finds that the evidence supports 
only a separate 10 percent disability rating for DJD of the 
right knee.  The preponderance of the evidence is otherwise 
against increased disability ratings.  Finally, referral for 
extraschedular consideration is not warranted because 
exceptional circumstances have not been demonstrated.  
38 C.F.R. § 3.321(b)(1) (2000).  See Smallwood v. Brown, 10 
Vet. App. 93, 97-98 (1997).  That is, the evidence does not 
show that the veteran's right knee, low back, or sinus 
disabilities markedly interfere with employment or cause 
frequent hospitalizations.  


ORDER

A separate evaluation of 10 percent for DJD of the right knee 
is granted, subject to the regulations governing the payment 
of monetary awards.

Increased evaluations for status post medial meniscectomy of 
the right knee, lumbosacral strain, and sinusitis are denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

